DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-25 and 29-49 are allowed. The following is an examiner’s statement of reasons for allowance:
	Regarding claim 19, -----Dobler et al. (“Precise modelling of the eye for proton therapy of intra-ocular tumours”) discloses:
obtaining a two dimensional representation of at least a portion of the retina of the eye, the at least a portion of the retina being a retinal portion (see section 2.5.2, obtaining 2D fundus diagrams);
deriving a geometrical remapping which converts the two dimensional representation of the retinal portion to a three dimensional representation of the retinal portion (see sections 2.5.2 and 2.5.3, deriving a conversion between 2D fundus diagrams and a 3D surface);
using a first coordinate and a second coordinate of the two dimensional representation of the retinal portion to define the distance geometrical measurement to be taken of the retina on the two dimensional representation; using the geometrical remapping to convert the first coordinate of the two dimensional representation of the retinal portion to an equivalent first coordinate of the three dimensional representation of the retinal portion; using the geometrical remapping to convert the second coordinate of 
S/N Not Yet AssignedDocket No. 12684.0042FPC2using the equivalent first coordinate and the equivalent second coordinate of the three dimensional representation of the retinal portion to determine, as the distance geometrical measurement of the retina of the eye, a shortest distance between the equivalent first coordinate and the equivalent second coordinate of the three dimensional representation of the retinal portion (see sections 2.5.2 and 2.5.3 and fig 3, measuring an arc length between the 3D coordinates, the arc length being the shortest distance between P and L along the 3D surface), and
outputting the determined distance geometrical measurement to a user (see section 2.5.2, a measurement tool that displays the 2D fundus diagrams to a user, where a user is enabled to select points for distance measurement output),
wherein the determined distance geometrical measurement is represented on the two dimensional representation (see section 2.5.2, the selected points are marked on the 2D fundus diagrams).
However, Dobler does not disclose wherein the determined distance geometrical measurement is represented on the two dimensional representation by parameterizing the distance between the equivalent first coordinate and the equivalent second coordinate of the three dimensional representation, calculating a plurality of intermediate equivalent coordinates of the three dimensional representation, and using claims 36 and 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Soo Jin Park/Primary Examiner, Art Unit 2668